DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  CARLOS CONTRERAS-MAYAHUA,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2647

                          [February 10, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 06-019027-CF-10A.

  Carlos Contreras-Mayahua, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.